244 F.3d 1337 (Fed. Cir. 2001)
TOMMIE P. BUTLER,  Claimant-Appellant,v.ANTHONY J. PRINCIPI, Secretary of Veterans Affairs, Respondent-Appellee.
00-7084
United States Court of Appeals for the Federal Circuit
DECIDED: March 30, 2001

Appealed from: United States Court of Appeals for Veterans Claims
Judge Ronald M. Holdaway Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for claimant-appellant.
Alan J. Lo Re, Trial Attorney, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, argued for respondent- appellee. With him on the brief were David M. Cohen, Director; and Harold D. Lester, Jr., Assistant Director. Of counsel on the brief were Richard J. Hipolit, Deputy Assistant General Counsel; and Michael J. Timinski, Attorney, Department of Veterans Affairs, of Washington, DC.
Before LOURIE, RADER, and DYK, Circuit Judges.
RADER, Circuit Judge.


1
The United States Court of Appeals for Veterans Claims affirmed the Board  of Veterans' Appeals' decision that Tommie P. Butler did not timely file a  Notice of Disagreement (NOD) for a 1981 Administrative Decision. Butler v.  West, No. 98-2073, slip op. at 2 (Vet. App. Nov. 8, 1999). Because the  "presumption of regularity" applies to the mailing of a copy of a notice of  appeal rights to a veteran, this court affirms.

I.

2
Mr. Butler served on active duty in the military from April 1965 to April  1970. In 1967, he received an honorable discharge before his immediate  reenlistment. In April 1970, however, Mr. Butler received a less than  honorable discharge. In a 1970 Administrative Decision, the Department of  Veterans Affairs regional office held that the military discharged Mr.  Butler for willful and persistent misconduct. Consequently, Mr. Butler was  not eligible to receive benefits as a veteran except for any service-  connected disability.


3
In 1981, the Veterans Administration determined that Mr. Butler's entire  period of service was a single period of service, controlled by the  character of his final separation in 1970. The Veterans Administration also  found that Mr. Butler established service connection for the residuals of  an accidental, self-inflicted gunshot wound of the right knee. The Veterans  Administration allegedly mailed a copy of its 1981 Administrative Decision  to Mr. Butler with a document providing notice of Mr. Butler's appeal  rights. The record on appeal contains a September 22, 1981, notification  letter referring to an attached document setting forth the appeal process.  The record does not, however, contain the actual document setting forth Mr.  Butler's appeal rights. Mr. Butler did not appeal the 1981 Administrative  Decision.


4
In April 1996, Mr. Butler's representative filed a formal claim for service  connection for Mr. Butler's post-traumatic stress disorder, individual  unemployability, and residuals from the gunshot wound. In July 1996, the  regional office denied compensation benefits based on the character of Mr.  Butler's 1970 discharge. Mr. Butler submitted a NOD for the July 1996  regional office decision. In August 1996, the regional office sent Mr.  Butler a "Statement of the Case." This document asked whether Mr. Butler  had a right to appeal the 1981 Administrative Decision on the character of  his discharge even though no NOD had been submitted within one year. See 38  U.S.C. § 7105(b) (1994).


5
The Board of Veterans' Appeals affirmed the regional office's 1996 decision  to deny compensation benefits. The Board determined that the record  indicated that Mr. Butler was fully informed of the effect of the 1981  decision on his entitlement to benefits. The Board also found that Mr.  Butler did not appeal any aspect of the 1981 decision within one year.  Accordingly, the Board concluded that Mr. Butler's July 1996 NOD was not  timely filed to contest the 1981 Administrative Decision. Thus, the Board  made the 1981 Administrative Decision final.


6
On appeal, the Court of Appeals for Veterans Claims noted that the Veterans  Administration had mailed a letter to Mr. Butler on September 22, 1981,  notifying him of its 1981 Administrative Decision. The letter stated: "If  you believe our decision concerning your discharge from military service to  be incorrect, please see the Notice of Procedural and Appeal Rights which  is attached." The record indicates that the Veterans Administration mailed  this letter to Mr. Butler's last known address. Likewise, Mr. Butler did  not contest that he received this letter. Instead, he argued that the  record did not contain a copy of the notice of his appeal rights.  Therefore, he contended that the Court of Appeals for Veterans Claims could  not presume that the notice was mailed. Mr. Butler also argued that 38  U.S.C. § 5104(a) required the Veterans Administration to provide an  explanation of appeal rights when notifying him of its decision and the  failure to give him notice tolled his time for appeal under 38 U.S.C. §  7105(b).


7
The Court of Appeals for Veterans Claims rejected Mr. Butler's arguments.  Relying on the presumption of regularity, the court presumed that the  Veterans Administration properly discharged its responsibilities by  attaching a notice of appeal rights to the letter sent to Mr. Butler.  Butler, slip op. at 2. Thus, the court found that Mr. Butler had the burden  to show by clear evidence that the Veterans Administration did not send him  the notice. Because the Court of Appeals for Veterans Claims determined  that Mr. Butler did not meet that burden, the court affirmed the decision  of the Board. Id. This appeal followed. This court has jurisdiction under  38 U.S.C. § 7292(a) (1994).

II.

8
This court has exclusive jurisdiction to "review and decide any challenge  to the validity of any statute or regulation or any interpretation thereof  brought under [§ 7292], and to interpret constitutional and statutory  provisions, to the extent presented and necessary to a decision." 38 U.S.C  § 7292(c). This court does not have authority to review factual  determinations or applications of a law or regulation to the facts of a  case without a constitutional issue. 38 U.S.C. § 7292(d)(2). This court  must set aside any regulation or interpretation of a regulation that is  arbitrary, capricious, an abuse of discretion, or otherwise not in  accordance with law. 38 U.S.C. § 7292(d)(1).


9
The "presumption of regularity" supports official acts of public officers.  In the absence of clear evidence to the contrary, the doctrine presumes  that public officers have properly discharged their official duties. United  States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); In re Longardner &  Assocs., Inc., 855 F.2d 455, 459 (7th Cir. 1988) ("in this case, in which  notice was properly addressed, stamped and mailed, there is a presumption  that Bunn received it"). The doctrine thus allows courts to presume that  what appears regular is regular, the burden shifting to the attacker to  show the contrary. United States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed.  Cir. 1983).


10
Mr. Butler argues to this court that the Court of Appeals for Veterans  Claims erred by relying on the presumption of regularity to show his  receipt of proper notice of appeal rights in 1981. Mr. Butler contends that  the presumption of regularity conflicts with the paternalistic aspects of  the veterans benefits adjudication system, including 38 U.S.C. § 5107  (1994). Specifically, Mr. Butler alleges that § 5107(a) contains the only  statutory reference to a burden of proof imposed on a veteran. Thus,  according to Mr. Butler, the court erred by placing a non-statutory burden  of proof on him to show that the Veterans Administration did not send him  notice. Mr. Butler also argues that the Court of Appeals for Veterans  Claims imposed a burden that exceeds the burden of proof for establishing a  well-grounded claim, as required under § 5107(a) before November 9, 2000.  Moreover, according to Mr. Butler, this application of the "presumption of  regularity" conflicts with the benefit of the doubt provision of § 5107(b).


11
Although the veterans benefits adjudication system is nonadversarial and  paternalistic, Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998),  the veteran still has certain legal procedural requirements to move forward  with a claim. For example, the ultimate burden of showing jurisdiction  rests with the veteran. McNutt v. GMAC, 298 U.S. 178, 188-89 (1936).  In  addition, the Court of Appeals for Veterans Claims does not have  jurisdiction over an appeal from an adverse Board decision without a timely  notice of appeal. 38 U.S.C. § 7266(a) (1994); Espelita v. Derwinski, 958  F.2d 1052, 1053 (Fed. Cir. 1992).


12
Moreover, contrary to Mr. Butler's assertions, nothing in § 5107(a) or (b)  prevents the Court of Appeals for Veterans Claims from applying the  presumption of regularity in a veteran benefits case. See Pierce v.  Principi, 240 F.3d 1348 (Fed. Cir. 2001). Section 5107(b) states: "When  there is an approximate balance of positive and negative evidence regarding  any issue material to the determination of a matter, the Secretary shall  give the benefit of the doubt to the claimant." Veterans Claims Assistance  Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (amending 38 U.S.C.  § 5107(b) (1994)). The paragraph preceding this requirement, § 5107(a),  provides context for its legal evidentiary obligations: "[A] claimant has  the responsibility to present and support a claim for benefits under laws  administered by the Secretary." Pub. L. No. 106-475 (amending 38 U.S.C. §  5107(a) (1994)).


13
A reading of § 5107 (a) and (b) indicates that these paragraphs speak to  evidentiary matters going to the merits of a benefit claim-not to the  procedural responsibilities of the veteran. Likewise, because both (a) and  (b) deal with evidentiary matters on the merits, neither paragraph speaks  to the presumption of regularity with regard to a procedural matter, such  as the mailing of a notice relating to an appeal. Thus, the Court of  Appeals for Veterans Claims did not err by applying the presumption of  regularity to the mailing of a copy of a notice of appeal rights to Mr.  Butler, particularly in light of the letter dated September 22, 1981, which  was present in the record.


14
In sum, the application of the presumption of regularity by the Court of  Appeals for Veterans Claims in this case does not conflict with the pro-  veteran nature of the veterans benefits adjudication system or the language  of 38 U.S.C. § 5107(a) and (b).

III.

15
Because the Court of Appeals for Veterans Claims correctly applied the  presumption of regularity to the Veterans Administration's act under 38  U.S.C. § 5104(a) of mailing a notice of appeal rights, this court affirms.

COSTS

16
Each party shall bear its own costs.

AFFIRMED